                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

                       v.                                 CAUSE NO.: 2:14-CV-285-TLS

 ESTATE OF JAMES H. LAFEVRE,
 deceased, by and through Executor JAMES
 E. LAFEVRE,

                       Defendant.

                                     OPINION AND ORDER

       This matter is before the Court on the Government’s Motion for Summary Judgment

[ECF No. 93], filed on October 6, 2017. For the reasons stated below, the Government’s Motion

for Summary Judgment is GRANTED.



                                      LEGAL STANDARD

       “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). The Supreme Court has explained that “the burden on the moving party may be

discharged by ‘showing’—that is, pointing out to the district court—that there is an absence of

evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). “If the moving party has properly supported his motion, the burden shifts to the non-

moving party to come forward with specific facts showing that there is a genuine issue for trial.”

Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). “To survive summary judgment, the

nonmoving party must establish some genuine issue for trial such that a reasonable jury could

return a verdict in [his] favor.” Gordon v. FedEx Freight, Inc., 674 F.3d 769, 772–73 (7th Cir.
2012). Within this context, the Court must construe all facts and reasonable inferences from

those facts in the light most favorable to the nonmoving party. Frakes v. Peoria Sch. Dist. No.

150, 872 F.3d 545, 550 (7th Cir. 2017). However, the nonmoving party “is only entitled to the

benefit of inferences supported by admissible evidence, not those ‘supported by only speculation

or conjecture.’” Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (citing Nichols v.

Michigan City Plant Planning Dep’t, 755 F.3d 594, 599 (7th Cir. 2014)). Likewise, irrelevant or

unnecessary factual disputes do not preclude the entry of summary judgment. Carroll v. Lynch,

698 F.3d 561, 564 (7th Cir. 2012) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)).



                            STATEMENT OF MATERIAL FACTS

           James H. LaFevre (the Taxpayer) was the sole owner of Applied Computer Techniques

(ACT) from 1994 through 1999. Decl. of Yvette Stiger, ¶ 4, ECF No. 38-2. The Taxpayer closed

ACT at the end of 1999. Id. However, the Taxpayer did not file timely returns for (1) certain

liabilities associated with withheld income and taxes pursuant to the Federal Insurance

Contribution Act (FICA); (2) the employer’s portion of FICA taxes (employment taxes),

reportable on Internal Revenue Service Form 941; and (3) Federal Unemployment Tax Act taxes

(federal unemployment taxes), reportable on Internal Revenue Service Form 940. Id. ¶ 5.

       From 1994 through 1998, a delegate of the Secretary of the Treasury made assessments

against the Taxpayer for liabilities associated with (1) withheld income and FICA taxes, (2) the

employer’s portion of FICA taxes, and (3) federal unemployment taxes. Id. ¶ 6. The dates of the

assessments for “tax type” 941 were June 30, 1994, September 30, 1994, December 31, 1994,

March 31, 1995, June 30, 1995, September 30, 1995, December 31, 1995, March 31, 1996, June



                                                 2
30, 1996, September 30, 1996, December 31, 1996, March 31, 1997, June 30, 1997, September

30, 1997, December 31, 1997, March 31, 1998, June 30, 1998, September 30, 1998, and

December 31, 1998. The date of the assessments for “tax type” 940 were December 31, 1994,

December 31, 1995, December 31, 1996, December 31, 1997, and December 31, 1998. Id.

Delegates of the Secretary of the Treasury issued notice of these assessments and demanded

payment from the Taxpayer. Id. ¶ 8. However, the Taxpayer failed, neglected, or refused to fully

pay the assessed liabilities and statutory interest. Id. ¶ 9.

        The IRS sent the Taxpayer notices of collection, including notices of intent to levy. Id. ¶

10. In 2007, the Taxpayer filed requests for collection due process hearings, which were

considered by the IRS Appeals Office and then the United States Tax Court. Id. ¶¶ 11–13. In

February 2009, the United States Tax Court upheld the IRS’s actions. Id. ¶ 13. In June 2009, the

Taxpayer made an offer in compromise regarding his tax liability. Id. ¶ 15. In May 2011, a

delegate of the Secretary of the Treasury denied the offer in compromise. Id. ¶ 16.

        The Taxpayer died testate on January 11, 2013. Id. ¶ 17. His health was compromised by

his military service in the Vietnam War. See Def.’s Trial Rule 56 Designation of Facts

Precluding Summ. J., ¶¶ 1–5, ECF No. 73. On February 7, 2013, the Taxpayer’s probate case,

which remains pending, was filed in the Superior Court of Porter County, Indiana. Decl. of

Yvette Stiger, ¶ 18. James E. LaFevre was named Executor of his father’s estate. Id. ¶ 19. The

IRS filed a claim for internal revenue taxes against the Defendant, which is the Taxpayer’s

estate. Id. ¶ 20. Yvette Stiger, a revenue officer with the IRS, states within her declaration that

the Taxpayer “has failed, neglected or refused to fully pay the assessed [(tax)] liabilities” and

that the Defendant owes “$3,423,621.48 as of September 30, 2017, plus statutory additions and

interest according to law that continue to accrue after September 30, 2017.” Id. ¶ 9. Stiger based



                                                    3
her conclusion upon the IRS Certificates of Assessments, Payments, and Other Specified Matters

(Forms 4340) and an IRS computer generated payoff calculator showing total interest owed as of

September 30, 2017. Id. ¶ 7; see also Ex. A, Certificates of Assessments, Payments, and Other

Specified Matters, ECF Nos. 38-3 through 38-10; and Ex. B, Payoff Calculations, ECF No. 38-

11.



                                           ANALYSIS

        The Government requests that the Court grant its Motion for Summary Judgment and

order that judgment be entered against the Defendant in the amount of $3,423,621.48, plus

applicable fees and interest until the judgment is satisfied. The Defendant responds that (1) there

is a question of material fact as to the amount of taxes owed and (2) the Court should enjoin

collection of any applicable taxes due to “special circumstances.” The Court addresses these

issues in turn.

A.      The Amount of Taxes Owed

        The Defendant argues there is a question of material fact as to the amount of taxes owed.

The Court disagrees.

        “An ‘assessment’ amounts to an IRS determination that a taxpayer owes the Federal

Government a certain amount of unpaid taxes.” United States v. Fior D’Italia, Inc., 536 U.S.

238, 242 (2002). “Certificates of Assessments and Payments establish the fact of assessment and

carry with them a presumption of validity and that the assessments they reflect were properly

made.” Hefti v. Internal Revenue Serv., 8 F.3d 1169, 1172 (7th Cir. 1993); see also United States

v. Maier, No. 17 C 08433, 2019 WL 1399983, at *6 (N.D. Ill. Mar. 28, 2019) (“The IRS records

its assessments on Forms 4340, which ‘establish the fact of assessment and carry with them a



                                                 4
presumption of validity and that the assessments they reflect were properly made.’” (quoting

Hefti, 8 F.3d at 1172)); United States v. Ritland, No. 15 C 1062, 2017 WL 25468, at *2 (E.D.

Wis. Jan. 3, 2017) (“The IRS uses Form 4340, the certificate of assessments, payments, and

other specified matters, to assist in its calculation. Form 4340 establishes the presumption of a

valid tax assessment of the amounts the taxpayer owes.” (citing Fior D’Italia, 536 U.S. at 242)).

“It is well established in the tax law that an assessment is entitled to a legal presumption of

correctness—a presumption that can help the Government prove its case against a taxpayer in

court.” Fior D’Italia, 536 U.S. at 242.

       The presumption of correctness “imposes upon the taxpayer the burden of proving that

the assessment is erroneous.” Pittman v. Comm’r, 100 F.3d 1308, 1313 (7th Cir. 1996) (quoting

Gold Emporium, Inc. v. Comm’r, 910 F.2d 1374, 1378 (7th Cir. 1990)); see also United States v.

Cooke, 804 F. Supp. 2d 913, 916 (S.D. Ind. 2011). To rebut this presumption, the taxpayer must

demonstrate that the “assessment lacks a rational foundation or is arbitrary and excessive.” Cole

v. Comm’r, 637 F.3d 767, 773 (7th Cir. 2011) (quoting Pittman, 100 F.3d at 1313). An

assessment lacks a rational foundation when the Government makes no evidentiary showing or

when the evidence completely fails to link the taxpayer to the alleged tax deficiency. Pittman,

100 F.3d at 1313. An assessment is arbitrary and excessive when it bears no factual relationship

to the taxpayer’s liability. Gold Emporium, 910 F.2d at 1378 (quoting Zuhone v. Comm’r, 883

F.3d 1317, 1325 (7th Cir. 1989)). A general denial of liability is insufficient to meet the

taxpayer’s burden of rebutting the presumption of correctness. Avco Delta Corp. Canada Ltd. v.

United States, 540 F.2d 258, 262 (7th Cir. 1976).

       The Government offers evidence that the Defendant’s tax liability is $3,423,621.48, plus

applicable fees and interest. Yvette Stiger, a revenue officer with the IRS, states that the



                                                  5
Defendant owes “$3,423,621.48 as of September 30, 2017, plus statutory additions and interest

according to law that continue to accrue after September 30, 2017.” Decl. of Yvette Stiger, ¶ 9,

ECF No. 38-2. Stiger based her conclusion on the Certificates of Assessments, Payments, and

Other Specified Matters (Forms 4340) and an IRS computer generated payoff calculator showing

total interest owed as of September 30, 2017. Id. ¶ 7; see also Ex. A, Certificates of Assessments,

Payments, and Other Specified Matters, ECF Nos. 38-3 through 38-10; Ex. B, Payoff

Calculations, ECF No. 38-11. Based upon this evidence, the Court concludes that the

Government is entitled to the presumption of correctness.

        The Court next finds that the Defendant has failed to meet its burden of proving that the

assessment is erroneous. Pittman, 100 F.3d at 1313. The Defendant offers the affidavit of James

L. Stan, who is an attorney and a certified public accountant. Stan avers that he “prepared tax

returns and made payment(s) with special endorsement conditions for federal taxes owed by

James H. LaFevre.” Aff. of James L. Stan, ¶ 6, ECF No. 73-1. Stan further states that “the

Government’s calculations of federal taxes, if any, owed by the Estate of James H, LaFevre are

inaccurate as to when his returns were filed, checks were endorsed with special conditions, and a

one time abatement exists as to penalties and related interest for all period(s) . . . .” Id. ¶ 7. Based

upon this affidavit, the Defendant argues that “tax returns were prepared and payments for taxes

were made on behalf of James H. Lafevre with special endorsement(s) which tolled interest and

negated penalties claimed by the Government.” Def.’s Mem. Opp’n Pl.’s Summ. J. Mot., p. 4,

ECF No. 74. However, the Defendant does not explain the legal effect, if any, that the “special

endorsements” have on the Defendant’s tax liability. Critically, the Defendant does not cite any

authority to support this position that special endorsements would toll interest and negate tax




                                                   6
penalties. As such, this argument fails to demonstrate that the Government’s assessment is

erroneous.

       The Defendant also argues that there is a genuine dispute of material fact as to the

computation of taxes based on (1) “notice issues, interest, penalties and abatement(s)

application” and (2) “application of factors such as the doctrine of laches and tolling of fees,

special circumstances application for set off(s), equity consideration(s), one time tax abatement

application as to penalties and interest application and defenses plead herein.” Def.’s Mem.

Opp’n Pl.’s Summ. J. Mot., p. 4, ECF No. 74. However, the Defendant provides no legal

authority or further analysis in support of these arguments. Furthermore, the Defendant does not

argue, let alone demonstrate, that the Government’s underlying assessments are incorrect. As

such, these arguments fail to demonstrate that the assessment is erroneous.

       Additionally, the Defendant has not introduced any tax returns, income statements, bank

statements, payroll statements, or any documents to challenge the Government’s assessments.

Likewise, the Defendant does not even directly challenge the documentary evidence which the

Government has submitted in this case. See Def.’s Mem. Opp’n Pl.’s Summ. J. Mot., p. 4, ECF

No. 74. It is important to emphasize that the Government has satisfied its initial burden, so the

Defendant is required to identify specific, admissible evidence showing that there is a genuine

dispute of material fact for trial. Grant, 870 F.3d at 568. Accordingly, based upon the lack of

evidentiary support, the Defendant has failed to meet his burden of proving that the assessment is

erroneous. See Kikalos v. Comm’r, 434 F.3d 977, 985–86 (7th Cir. 2006) (finding that taxpayer

failed to rebut the presumption of correctness when he did not produce evidence to support his

argument); Cole, 637 F.3d at 774–75 (finding that taxpayers failed to rebut presumption of

correctness when they “did not produce credible documentary or other evidence” and “produced



                                                  7
no records supporting [their] figures”); Ritland, 2017 WL 25468, at *2 (finding that taxpayer

“failed to rebut the presumption of correctness because she has not offered any evidence to

establish that the assessments are erroneous or presented any alternative calculation suggesting

the actual amount she owes”).

       In summation, the Government’s tax assessment is entitled to a presumption of

correctness due to the documentary evidence that it submitted. Hefti, 8 F.3d at 1172. This shifted

the burden to the Defendant to demonstrate that the assessment is erroneous. Cole, 637 F.3d at

773. The Defendant, for the reasons stated above, has failed to meet this burden. Accordingly,

the Government has met its burden of establishing that the Defendant owes $3,423,621.48, plus

statutory additions and interest from and after September 30, 2017.

B.     Injunctive Relief for Special Circumstances

       In an attempt to avoid collection of its tax liability, the Defendant also argues that this

Court should enjoin the collection of taxes based upon exceptional and extraordinary

circumstances. Namely, the Defendant argues that the Taxpayer’s military service during the

Vietnam War, which led to health problems that contributed to his death, should compel the

Court to enjoin the collection of taxes. See Def.’s Mem. Opp’n Pl.’s Summ. J. Mot., pp. 2–3,

ECF No. 74. The Court, although grateful for the sacrifices the Taxpayer has made to this

country, concludes that the Defendant is not entitled to injunctive relief.

       “The Anti-Injunction Act provides that ‘no suit for the purpose of restraining the

assessment or collection of any tax shall be maintained in any court by any person, whether or

not such person is the person against whom such tax was assessed.’” Korte v. Sebelius, 735 F.3d

654, 669 (7th Cir. 2013) (quoting 26 U.S.C. § 7421(a)). “This statute protects the Government’s

ability to collect a consistent stream of revenue, by barring litigation to enjoin or otherwise



                                                  8
obstruct the collection of taxes. Because of the Anti–Injunction Act, taxes can ordinarily be

challenged only after they are paid, by suing for a refund.” Nat’l Fed’n of Indep. Bus. v. Sebelius,

567 U.S. 519, 543 (2012). Nevertheless, “the Supreme Court has allowed suits for injunctions in

tax cases in certain extreme situations where: (1) under the most liberal view of the law and

facts, the government could not ultimately prevail; and (2) [the taxpayer] will sustain irreparable

injury for which there is no adequate remedy at law.” Rappaport v. United States, 583 F.2d 298,

301 (7th Cir. 1978) (citing Alexander v. “Americans United” Inc., 416 U.S. 752, 758 (1974);

Bob Jones Univ. v. Simon, 416 U.S. 725, 735 (1974); Enochs v. Williams Packing & Navigation

Co., 370 U.S. 1, 7 (1962)).

       The Defendant cannot meet either element of the test to obtain an injunction. First, as

noted above, the Government has supported its position with voluminous documentary evidence.

Furthermore, Yvette Stiger, a revenue officer with the IRS, stated that the Defendant owes

“$3,423,621.48 as of September 30, 2017, plus statutory additions and interest according to law

that continue to accrue after September 30, 2017.” Decl. of Yvette Stiger, ¶ 9, ECF No. 38-2. In

response, the Defendant has raised boilerplate legal arguments without citation to pertinent

authority, as discussed above. Accordingly, “the first prong of the test is not satisfied since it

cannot be said that the government has no chance of success on the merits.” Rappaport, 583 F.2d

at 302; see also Williams Packing, 370 U.S. at 8 (noting that suits to enjoin the collection of

taxes are normally prohibited when the government makes an assessment and claims it is valid).

Second, the Defendant fails to argue, let alone demonstrate, how it would sustain irreparable

injury for which there is no adequate remedy at law. For example, the Taxpayer is already

deceased, and the Defendant does not argue that the Taxpayer’s former business would cease

operations if the tax is collected. See Williams Packing, 370 U.S. at 6 (noting that irreparable



                                                  9
injury includes ruination of a taxpayer’s business). Moreover, the Defendant does not argue that

paying the tax and then suing for a refund is somehow an inadequate legal remedy. See Barr v.

United States, 736 F.2d 1134, 1135 (7th Cir. 1984) (concluding that the taxpayer had an

adequate remedy at law because he could pay the tax and then sue for a refund).

        The Defendant, relying primarily upon Miller v. Standard Nut Margarine Co. of Florida,

284 U.S. 498, 509 (1932), argues that the Taxpayer’s military service which contributed to his

death is a special and extraordinary circumstance upon which the Court may enjoin the collection

of taxes. In Standard Nut, the Supreme Court held that “in cases where complainant shows that

in addition to the illegality of an exaction in the guise of a tax there exist special and

extraordinary circumstances sufficient to bring the case within some acknowledged head of

equity jurisprudence, a suit may be maintained to enjoin the collector.” Id. However, in Williams

Packing, the Supreme Court clarified that, “if it is clear that under no circumstances could the

Government ultimately prevail, the central purpose of the Act is inapplicable and, under the Nut

Margarine case, the attempted collection may be enjoined if equity jurisdiction otherwise exists.”

370 U.S. at 7. As stated above, it cannot be said that the Government has no chance of success

on the merits in this case. Accordingly, the Defendant’s reliance upon Standard Nut and its

progeny is misplaced. See Bob Jones Univ., 416 U.S. at 745 (“Williams Packing switched the

focus of the extraordinary and exceptional circumstances test from a showing of the degree of

harm to the plaintiff absent an injunction to the requirement that it be established that the

Service’s action is plainly without a legal basis.”); Barry v. Am. Tel. & Tel. Co., 563 A.2d 1069,

1076 (D.C. 1989) (“Williams Packing unequivocally gutted the ‘special and extraordinary

circumstances’ exception created in Standard Nut and replaced it with a far more stringent




                                                  10
standard which requires the taxpayer to prove that the government has no chance of success on

the merits in addition to some irreparable injury.”).

       The Defendant also cites to Leago v. Commissioner, T.C. Memo. 2012-39 (T.C. 2012), in

support of his argument regarding special and extraordinary circumstances. However, this case

dealt with whether a settlement officer abused her discretion in evaluating whether the taxpayer

had established special circumstances which might have warranted the acceptance of an offer-in-

compromise for an amount less than the taxpayer’s reasonable collection potential; this case did

not involve enjoining the collection of taxes based upon special circumstances. Id. at *9.

Accordingly, the procedural posture of Leago is distinguishable from that of this case. Therefore,

the Defendant’s request for an injunction to prevent the collection of the taxes is denied.



                                         CONCLUSION

       For the reasons stated above, the Government’s Motion for Summary Judgment [ECF

No. 93] is GRANTED. The Court ORDERS that judgment is entered in favor of the Plaintiff, the

United States of America, and against the Defendant, the Estate of James H. LaFevre, deceased,

by and through Executor James E. LaFevre. Judgment in favor of the Plaintiff is entered in the

amount of $3,423,621.48, plus statutory additions from and after September 30, 2017, including

interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c), until the

judgment is satisfied.

       SO ORDERED on October 24, 2019.

                                              s/ Theresa L. Springmann
                                              CHIEF JUDGE THERESA L. SPRINGMANN
                                              UNITED STATES DISTRICT COURT




                                                 11
